Citation Nr: 1235300	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-31 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals, fracture, right ankle medial malleolus with traumatic arthritis.

2.  Entitlement to service connection for a right foot disorder, to include equinovarus deformity and pes cavus.

3.  Entitlement to service connection for a bilateral knee disorder secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was previously before the Board in June 2011 at which time the issues on appeal were remanded for additional action; namely, to consider the newly raised issue of "service connection for a bilateral knee disorder and right foot disorder" on a secondary basis, and to provide additional explanation for rating the Veteran's right ankle disability.  The requested action with respect to providing additional explanation for rating the Veteran's right ankle disability was accomplished by way of an April 2012 supplemental statement of the case.  Thus, there has been substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As for the newly raised issue of entitlement to service connection for a "bilateral knee disorder and right foot disorder" on a secondary basis, to begin with, this matter has been rechacterized as shown on the title page to just include the bilateral knees and not the right foot.  This is in light of the fact that the issue of entitlement to service connection for a right foot disability is already on appeal.  The issue was characterized in the August 2009 rating decision as entitlement to service connection for equinovarus deformity, right foot (claimed as right foot condition).  Moreover, consideration of this claim includes all theories of entitlement either raised by the Veteran or reasonably raised by the record, to include secondary service connection.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006); see also Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).  Indeed, the RO addressed both theories of entitlement in the August 2009 decision.  As for the issue of entitlement to service connection for a bilateral knee disability as secondary to a service-connected disability, this issue must again be remanded to ensure full compliance with due process requirements.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right foot disorder, to include equinovarus deformity and pes cavus, and entitlement to service connection for a bilateral knee disorder as secondary to a service-connected disease or injury, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residuals, fracture, right ankle medial malleolus with traumatic arthritis, are productive of marked limitation of motion. 


CONCLUSION OF LAW

The criteria for an increased disability evaluation greater than 10 percent, to 20 percent, for residuals, right ankle medial malleolus with traumatic arthritis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal with respect to the issue of entitlement to an evaluation in excess of 20 percent for residuals, fracture, right ankle medial malleolus with traumatic arthritis, the appellant was provided with initial notice of the VCAA in May 2008, which was prior to the August 2009 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. Vet. App. 472 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  With respect to the claim for a higher rating for residuals, fracture, right medial malleous with traumatic arthritis, the Veteran was informed of the degree of disability and effective date elements in the May 2008 letter noted above. 

The Board finds that all necessary assistance has been provided to the appellant and the RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim for a higher rating for his right ankle disability.  VA has obtained identified medical evidence to the extent possible and afforded the appellant VA examinations.  Although not all identified VA outpatient treatment records have been obtained, adequate attempts have been made to obtain these records which have been deemed unavailable.  See Memorandums of Unavailability of VA treatment records dated in January 2009 and July 2009.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the pertinent VA examination reports on file, dated in June 2008 and August 2009, contain sufficient findings with which to properly evaluate the appellant's service-connected right ankle disability and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Both of these examination reports are predicated on a physical examination and contain the findings necessary to evaluate the appellant's low back disability under the applicable rating criteria. 

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal presently being decided and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service treatment records show that he was treated for a right ankle injury after jumping across a stream.  X-rays revealed a mildly comminuted fracture of the tip of the medial malleolus with no displacement of the fragments.  The Veteran was diagnosed as having a fracture, simple, comminuted medial malleolus, right, without displacement in May 1951.  There was no nerve or artery involvement. 

In January 1955, the RO granted service connection for residuals of fracture, right ankle, medial malleolus, and assigned a noncompensable evaluation, effective in August 1954.

In September 1970, the RO increased the Veteran's evaluation for his service-connected residuals of fracture, right ankle, medial malleolus, to 10 percent, effective in May 1970.

At a VA orthopedic outpatient clinic in March 2008, the Veteran reported injuring his foot approximately 50 years earlier and said that he had been doing well until approximately four to six months earlier when, while getting out of a golf cart, he "tweaked" his ankle and felt a pop on the lateral side.  He reported that he had been wearing shoe inserts and an ankle brace which actually gave him a sensation of good support.  He said he was subsequently walking around a track and felt another pop.  He estimated that he was approximately "50% to his baseline", but he continued to have pain on the posterior lateral side of his foot.  Findings revealed that the forefoot was adductive with heel in mild varus.  There was good subtalar mobility without pain.  The Veteran was mostly tender along his posterior tibialis tendon insertion.  There was no frank instability or subluxation noted.  The Veteran had hallux valgus deformity at 2nd, 3rd and 4th metatarsals with a large callus at the fifth metatarsal phalangeal (MTP) joint.  Ankle flexion was neutral and there was negative anterior and posterior drawer.  X-rays were noted as having mild old medial mallet malleolus evulsion with secondary mild degenerative changes.  An impression was given of right foot possible peroneal insufficiency.  The report notes that the Veteran was not interested in surgical intervention at that time and would receive some new molded inserts and be given some strengthening exercises.

In March 2008, right ankle x-rays were taken due to the Veteran's chronic right ankle/foot pain.  The impression given was mild soft tissue swelling with no acute or recent or healing fractures.  Mild to moderate post traumatic degenerative change involving both medial and lateral malleoli was noted more on the medial side than the lateral.  A small nearby ossicle was noted to possibly be an old ununited avulsion type fracture.  There were no focal areas of bone erosion or destruction.  Small calcaneal spur at the insertion of the Achilles tendon was found.  The ankle mortise was not widened, and there were no radiopaque foreign bodies.  

In April 2008, the Veteran filed a claim for an increased rating for his service-connected right ankle disability.  He asserted that this disability was worse than his 10 percent rating reflected.

VA outpatient records show that the Veteran participated in kinesiotherapy for tenosynovitis of the right foot and ankle beginning in April 2008.  The onset date of this condition was noted to be four to six months earlier.  The Veteran's right ankle pain was noted to be constant and had been consistently assessed as a "2" out of 10 in severity.  According to one April 2008 record, the Veteran reported that his right ankle pain was "not that bad but I feel it when I walk too much."  

A May 2008 VA kinesiotherapy discharge not shows that the Veteran was undergoing a strengthening program for his right ankle due to right foot weakness.  He was noted to have reported a continued decrease in right ankle pain and an increase in range of motion.  He was also noted to be pleased with therapy to date.  Range of motion findings were noted to be "within functional limits".  His pain was found to be constant and was rated as a "1" out of 10.  It was also noted that the Veteran arrived independently and without an ankle brace.

The Veteran reported in a statement received in June 2008 that the soreness in his "right foot" turned to pain in February 2008.  He said it was at this time that he became incapacitated and could only walk with support from a crutch.  He added that he had a very noticeable limp.

The Veteran reported at a June 2008 VA examination that he had had pain in his ankle ever since service, and that it had become much more pronounced in February 2008.  He reported that he had been given various prosthetics over the years and he more recently wore a wrap around brace on his right ankle and also had an insert that he put in his shoe.  An examination of his shoes revealed that he wore the outside of his shoe out by walking on the outside of his right foot.  Examination findings revealed a moderate periarticular thickening of the right ankle.  Passive range of motion of the right ankle included dorsiflexion of 10 degrees, plantar flexion of 10 degrees, inversion of 20 degrees and eversion of 10 degrees.  Slight pain was noted on range of motion.  There was a callus measuring 1.5 centimeters on the ventral surface of the right fifth toe and there was tenderness to palpation of the Achilles tendon at its insertion.  The noted effects on his daily living included ankle pain if standing for five minutes or if walking four blocks.  The Veteran said he was not able to go up or down stairs.  He denied any effects with driving.  He said he was not able to lift over 20 pounds.  The ankle joint was noted to be painful on motion with no additional limitation following repetitive use times three and no additional limitation during a flare-up.  There was no instability of the right ankle.  The Veteran was noted to not be "occupied".  He was given an impression of posttraumatic degenerative joint disease of the right ankle, moderate disability with progression.

At a VA foot examination in August 2009, the Veteran reported experiencing pain at rest when standing and walking in the area of his foot and ankle.  He denied taking any medication for the pain.  He also denied weakness, swelling, or fatigability.  There were no flare-ups.  He reported using inserts and an ankle brace on the right with some relief of symptoms.  He was noted to have retired from his occupation in June 1995 at the VA medical center, but said it was not secondary to his right foot and ankle problems.  This condition was noted to have no affect on his activities of daily living.  The examiner reported "just that he gets pain in the ankle if he stands for five minutes or if he walks four blocks."  The Veteran was noted to have a functional imitation with standing in place at several minutes and walking approximately 100 years before experiencing severe pain in his foot and ankle requiring him to take weight off of his foot.  On examination the Veteran had a limping gait on his right.  He had painful motion in the midfoot of the right foot and painful ankle motion from 0 to 20 degrees and 0 to 45 degrees of dorsiflexion and plantar flexion.  He had no tenderness.  There were no ulcerations, edema, and stability.  The right shoe revealed some varus deformity wear.  He had callosities at the base and head of his right fifth metatarsal and an equinovarus deformity of the forefoot.  He also had pes cavus deformities of both feet.  Pes planus was not an issue.  There were no additional limitations following repair views.  There were no flare-ups.  There was no effect of incoordination, fatigue, lack of endurance of foot function.  The Veteran was diagnosed as having avulsion fracture of the right medial malleolus.  He was noted to not have a deformity of the ankle. 

The Veteran's representative asserted in written argument in September 2012 that a 20 percent rating was warranted due to the Veteran's actual limitation of motion at the June 2008 examination and painful motion at the August 2009 VA examination.  

III.  Law and Discussion

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

Diagnostic Code 5010 directs that traumatic arthritis be rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned when there is moderate limitation of motion.  A 20 percent disability evaluation is warranted when such impairment is marked. 

Words such as "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.  In addition, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion. See 38 C.F.R. § 4.71a, Plate II (2011). 

For the reasons that follow, the Board concludes that an increased disability evaluation for the Veteran's service-connected residuals, fracture, right medial malleolus with traumatic arthritis, greater than 10 percent, to 20 percent, is warranted.

Findings at the VA examination in June 2008 show passive range of motion for the right ankle to include dorsiflexion to 10 degrees and plantar flexion to 10 degrees.  While the VA examiner in June 2008 assessed the Veteran as having a "moderate" right ankle disability with progression, as noted above, words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Keeping in mind that the Schedule for Rating Disabilities defines full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion, see 38 C.F.R. § 4.71a, Plate II (2011), the Board finds that the finding of plantar flexion to 10 degrees in June 2008, with pain, is productive of marked limitation of motion. 

While range of motion findings at the VA examination in August 2009 were normal, with dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 40 degrees, range of motion at this examination was with pain.  Moreover, the Veteran was noted to have functional limitation with standing in place several minutes and walking approximately 100 yards before experiencing severe pain in his foot and ankle requiring him to take weight off of his foot.  

In sum, after considering the Veteran's credible complaints of pain in the right ankle, see Layno v. Brown, 6 Vet. App. 465 (1994), as well as the objective findings of limitation of motion with pain at the June 2008 VA examination and painful motion at the August 2009 VA examination, the Board finds that the Veteran's level of impairment more closely approximates a higher rating of 20 percent for marked limitation of motion of the right ankle.  As this is the maximum disability rating for limitation of motion of the ankle, further consideration of the provisions of Deluca are not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has also considered whether a higher evaluation would be in order under other relevant diagnostic codes, such as that governing ankylosis of the ankle, ankylosis of the subastragalar joint, malunion of the os calcis or astragalus, and astragalectomy, but finds that the criteria for an increased disability rating are simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2009).  In this regard, the Veteran has not been shown to have ankylosis of the right ankle.  Rather, as previously discussed, the Veteran demonstrated ranges of motion at the June 2008 and August 2009 VA examinations, to include normal dorsiflexion and plantar flexion at the August 2009 VA examination.  In addition, these examination reports reflect no findings, mention or diagnosis of a subastragalar joint, malunion of the os calcis or astragalus or astragalectomy.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Codes 5270, 5272, 5273, and 5274. 

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

With respect to the increased rating issue being decided herein, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  The fact that the rating produced by the rating schedule is less than desired by the Veteran is owing entirely to the degree of symptomatology shown, and not to any failure to consider his specific symptomatology.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted. 

Finally, the evidence does not reflect that the Veteran's right ankle disability causes unemployability.  In this regard, the Veteran reported at the August 2009 VA examination that he retired from his occupation in June 1995 at the VA medical center, and denied that it was secondary to his right foot and ankle problems.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki,  22 Vet. App. 447, 453 (2009).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 51079b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation of 20 percent for residuals, fracture, right ankle medial malleolus with traumatic arthritis, is granted.


REMAND

The Board finds that additional evidentiary development is needed before it can adjudicate the Veteran's claim of entitlement to service connection for a right foot disability, to include equinovarus deformity and pes cavus, and for a bilateral knee disability secondary to a service-connected disability.  

The Veteran's pre-induction examination report of February 1951 shows that he had equino-valgus, moderate.  He was given a physical profile of L-3.  In May 1951, while being treated for a fracture of the right medial malleolus, he was assessed as having talipes cavus, congenital, which was noted to have existed prior to service.  In August 1951, he was put on a profile for deformity of both feet with excessively high arches.  An October 1951 record notes that the Veteran had moderate pes cavus bilaterally for which he had a permanent L-3 profile.  This record also shows that he was prescribed arch supports.

The Veteran's representative contends that the VA examiner in August 2009 did not adequately address the aggravation aspect of this claim.  See Informal Hearing Presentation dated in September 2012.  That is, he asserts that the examiner did not address whether the Veteran's service-connected residuals, fracture, right medial malleolus with traumatic arthritis, may have aggravated his equinovarus deformity.  See 38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  

The Board observes that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion; however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Also, every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  The presumption of soundness applies to congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).  In this case, the Veteran was noted at entry to have equino-valgus, moderate.  Thus, as this is a pre-existing condition, the Veteran is not entitled to the presumption of soundness with respect to this condition.  

To allow for proper legal analysis of the Veteran's claim as it pertains to this claimed disability, medical clarification is necessary to determine whether the Veteran's inservice foot conditions are congenital or developmental "diseases" or "defects."  See Quirin v. Shinseki, 22 at 395.  The Board observes that a medical opinion was obtained by VA in May 2009 in an attempt to determine the etiology of the Veteran's claimed right foot disorder(s), but this opinion is inadequate as it does not clarify whether the congenital disorders, identified as right equinovarus deformity, acquired, and bilateral pes cavus, are diseases or defects.  If the claimed disorder is a disease, an opinion is required as to whether it was as likely as not aggravated by the Veteran's period of active service or a service-connected disability.  If the claimed disorder is a defect, an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.  

Lastly, as the Board explained in the introduction above, the issue of entitlement to service connection for a bilateral knee and right foot disorder secondary to a service-connected disease or injury has been recharacterized to just include a bilateral knee disability.  Regarding this issue, the Board noted in its prior remand in June 2011 that the issue was raised by the Veteran's representative in March 2011.  The Board thus directed the agency of original jurisdiction (AOJ) to address this issue, which the AOJ did in an April 2012 Supplemental Statement of the Case (SSOC).  However, pertinent regulation provides that in no case will a SSOC be used to announce decisions by the AOJ on issues not previously addressed in the Statement of the Case (SOC), or to respond to a notice of disagreement on newly appealed issues that were not addressed in the SOC.  38 C.F.R. §§ 19.31, 20.200.  Accordingly, this matter must be remanded to the AOJ so that the Veteran may be properly informed of the decision and be provided with an opportunity to appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his right foot disorder.  All necessary studies and/or tests should be conducted.  The Veteran's claims file should be made available to the examiner for review.  Following a review of the claims file, the examiner should answer the following questions: 

(a) The examiner should define equinovalgus, talipes cavus and pes cavus.  Are the above conditions the same?  Do the Veteran's right foot disorders involving equinovarus deformity, talipes cavus  and pes cavus constitute defects and/or diseases. 

(b) If any of the condition(s) is(are) considered a defect, then was there any superimposed disease or injury in connection with the congenital defect(s)?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active service? 

(c) If the examiner finds that the Veteran's equinovarus deformity and/or pes cavus is(are) a disease, then is at least as likely as not that it(they) was(were) aggravated by his period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.  

(d) Also, if the examiner finds that the Veteran's right equinovarus deformity, talipes cavus and/or pes cavus is(are) a disease, the examiner should state specifically whether it is at least as likely as not (i.e., probability of 50 percent or greater), that such a right foot disorder has been made chronically worse (aggravated) by service connected residuals, right fracture medical malleolus with traumatic arthritis.  If aggravation is found, the examiner must render an opinion as to the extent of the aggravation and provide a baseline prior to the aggravation. 

A complete rationale for any opinion expressed should be included in the examination report. 

2.  Then readjudicate the claim for service connection for a right foot disorder, to include equinovarus deformity and pes cavus, in light of the additional evidence on a direct and secondary basis.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the record to the Board for further appellate review.

3.  The issue of entitlement to service connection for a bilateral knee disorder as secondary to a service-connected disability, should be adjudicated in a rating decision and the Veteran should be notified of the decision in a letter.  If a NOD is filed within the appropriate time period, a SOC should be provided.  Thereafter, if the Veteran desires to appeal, within the appropriate time period, he should submit a VA Form 9. 

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


